Opinion filed December 31, 2020




                                       In The


        Eleventh Court of Appeals
                                     __________

                               No. 11-18-00337-CR
                                   __________

                     HOLSTON BANKS, III, Appellant
                                         V.
                     THE STATE OF TEXAS, Appellee


                     On Appeal from the 118th District Court
                            Howard County, Texas
                          Trial Court Cause No. 14870


                      MEMORANDUM OPINION
      The jury convicted Appellant, Holston Banks, III, of burglary of a habitation
with the intent to commit the felony of aggravated robbery. See TEX. PENAL CODE
ANN. §§ 29.03, 30.02 (West 2019). The jury assessed Appellant’s punishment at
confinement in the Institutional Division of the Texas Department of Criminal
Justice for a term of sixty years.
      In four issues on appeal, Appellant asserts that the evidence was legally
insufficient to support the verdict and that the trial court erred in denying Appellant’s
first amended motion to appoint a DNA expert, motion to change venue, and motion
to suppress the search warrant for a DNA sample from Appellant. We affirm.
                                  Background Facts
      Around 3:30 a.m. on November 13, 2014, Josephine Ochoa was preparing to
leave for work from her home in Big Spring. She went outside to begin warming up
her vehicle, and she saw a person wearing all black clothing in front of her
neighbor’s house across the street. She then went back into her house to finish
preparing for the day. Her eldest son, Joseph, was asleep in her bedroom, and her
youngest son, Matthew, was asleep on the couch in the living room.
      After she went back into the house and into her bedroom, she heard the front
door slam shut. She called out to ask if anyone was there and demanded that they
leave. After hearing no response, she went back to gathering her things. When she
turned toward the doorway to the hall, a man dressed in all black was standing in the
doorway with a gun pointed at her face.
      Ochoa testified that she could see the intruder clearly because there was a
lamp turned on next to him, illuminating his face. She testified that the intruder was
a tall, “built,” black man. Ochoa raised her hands into the air, and neither Ochoa nor
the intruder initially said anything until Ochoa finally began to scream. Matthew
woke up and saw the man pointing the gun at Ochoa. Matthew then jumped onto
the intruder’s back, at which point a fight ensued.
      Matthew testified that he was punching the intruder and holding the intruder’s
arm in place while the intruder tried to aim the gun backwards at Matthew. During
the fight, Matthew was hit on the nose, causing him to bleed. Joseph eventually
woke up and joined in the fight. As the fight continued, Matthew and Joseph were
eventually able to push the intruder out of the house. The fight resumed for a little
                                           2
while longer outside of the house, when suddenly the fight stopped. The intruder
stated that “[he] got the wrong house,” and Matthew offered to let the intruder go if
the intruder promised to leave and not hurt the family. The intruder agreed, shook
Matthew’s hand, and then left.
      The family found a bloodstained meshy hair net (hereinafter “skullcap”) on
the floor of the porch. Matthew testified that he felt something similar on the
intruder’s head during the fight. After arriving on the scene, the police collected
evidence, including the skullcap, statements from the family, and DNA samples
from Matthew.
      Samples of blood from two different stains found on the skullcap were sent to
a lab for DNA testing, and the Combined DNA Information System (CODIS)
returned a “CODIS hit” on Appellant, whose DNA was already in the system
because he had previously been in prison. Based on the CODIS hit, police obtained
a warrant to collect additional DNA samples from Appellant for further comparison.
      A State DNA analyst compared the DNA from the blood found on the skullcap
to the DNA taken from Appellant and Matthew. The results revealed that neither
Appellant nor Matthew could be excluded as contributors. Appellant was then
arrested and charged with burglary with the intent to commit an aggravated robbery.
The jury convicted Appellant, and this appeal followed.
                                       Analysis
      In his first issue on appeal, Appellant contends that the evidence is insufficient
to prove identity and intent to commit theft. We review a challenge to the sufficiency
of the evidence under the standard of review set forth in Jackson v. Virginia, 443
U.S. 307 (1979). Brooks v. State, 323 S.W.3d 893, 912 (Tex. Crim. App. 2010);
Polk v. State, 337 S.W.3d 286, 288–89 (Tex. App.—Eastland 2010, pet. ref’d).
Under the Jackson standard, we review all the evidence in the light most favorable
to the verdict and determine whether any rational trier of fact could have found the
                                           3
essential elements of the offense beyond a reasonable doubt. Jackson, 443 U.S. at
319; Isassi v. State, 330 S.W.3d 633, 638 (Tex. Crim. App. 2010).
      When conducting a sufficiency review, we consider all the evidence admitted
at trial, including pieces of evidence that may have been improperly admitted.
Winfrey v. State, 393 S.W.3d 763, 767 (Tex. Crim. App. 2013); Clayton v. State, 235
S.W.3d 772, 778 (Tex. Crim. App. 2007). We defer to the factfinder’s role as the
sole judge of the witnesses’ credibility and the weight their testimony is to be
afforded. Brooks, 323 S.W.3d at 899. This standard accounts for the factfinder’s
duty to resolve conflicts in the testimony, to weigh the evidence, and to draw
reasonable inferences from basic facts to ultimate facts. Jackson, 443 U.S. at 319;
Clayton, 235 S.W.3d at 778. When the record supports conflicting inferences, we
presume that the factfinder resolved the conflicts in favor of the verdict, and we defer
to that determination. Jackson, 443 U.S. at 326; Clayton, 235 S.W.3d at 778.
      It is not necessary that the evidence directly prove the defendant’s guilt;
circumstantial evidence is as probative as direct evidence in establishing a
defendant’s guilt, and circumstantial evidence can alone be sufficient to establish
guilt. Carrizales v. State, 414 S.W.3d 737, 742 (Tex. Crim. App. 2013) (citing
Hooper v. State, 214 S.W.3d 9, 13 (Tex. Crim. App. 2007)). Each fact need not
point directly and independently to guilt if the cumulative force of all incriminating
circumstances is sufficient to support the conviction. Hooper, 214 S.W.3d at 13.
Because evidence must be considered cumulatively, appellate courts are not
permitted to use a “divide and conquer” strategy for evaluating the sufficiency of the
evidence. Murray v. State, 457 S.W.3d 446, 448 (Tex. Crim. App. 2015). Instead,
appellate courts must consider the cumulative force of all the evidence. Villa v.
State, 514 S.W.3d 227, 232 (Tex. Crim. App. 2017).
      An essential element to every crime is that the State must prove beyond a
reasonable doubt that the defendant is the person who committed the crime charged.
                                           4
Johnson v. State, 673 S.W.2d 190, 196 (Tex. Crim. App. 1984). Identity may be
proven by direct or circumstantial evidence. Earls v. State, 707 S.W.2d 82, 85 (Tex.
Crim. App. 1986).
         Appellant requests this court to find as a matter of first impression that the
DNA mixture evidence, standing alone, is insufficient to prove his identity as the
perpetrator. However, such a holding is unnecessary because the DNA evidence did
not stand alone to identify Appellant. As Appellant acknowledges, the DNA
evidence was also accompanied by Ochoa’s in-court identification of Appellant as
the perpetrator. Additionally, the State presented evidence refuting Appellant’s
alibi.
         Appellant first attempts to dismiss Ochoa’s in-court identification of
Appellant as “weak and impeached.” On direct examination, Ochoa unequivocally
identified Appellant as the intruder. On cross-examination, Ochoa admitted that she
had failed to previously identify Appellant as the intruder when shown his
photograph during a photo array a month after the incident occurred.
         Generally, the testimony of a single eyewitness can be enough to support a
conviction. See Aguilar v. State, 468 S.W.2d 75, 77 (Tex. Crim. App. 1971).
Although Ochoa’s prior failure to identify Appellant may have conflicted with her
later in-court identification, “[t]he fact that the complaining witness had previously
failed to identify [A]ppellant goes only to the weight to be given the identification
evidence.” Young v. State, 650 S.W.2d 457, 458 (Tex. App.—Houston [14th Dist.]
1982, no pet.) (citing Wilson v. State, 581 S.W.2d 661 (Tex. Crim. App. 1979)). The
jury alone decides whether to believe eyewitness testimony, and we presume that
the jury resolved any conflicts in the evidence in favor of the verdict. Mosley v.
State, 983 S.W.2d 249, 254 (Tex. Crim. App. 1998). Viewed in the light most
favorable to the verdict, the jury could have determined that Ochoa saw


                                            5
Appellant’s face during the incident and that she clearly identified Appellant in court
as the perpetrator.
      Appellant also asserts that the DNA mixture evidence is unreliable because
one of the bloodstains found on the skullcap contained the presence of a third,
unknown contributor. Appellant contends that this equally implicates the unknown
individual as the perpetrator. According to the results, the first stain contained a
DNA mixture of three individuals: Matthew, Appellant, and an unknown third party.
The results revealed that it was 7.39 billion times more likely that Appellant was one
of the contributors to the DNA in the skullcap. The second stain contained a DNA
mixture of two individuals: Matthew and Appellant. The results for the second stain
revealed that it was 70.1 quintillion times more likely that Appellant was one of the
contributors. The unknown contributor’s DNA from the first stain was not submitted
to CODIS for comparison because there was an insufficient sample size from the
unknown contributor to warrant sending it for a CODIS match.
      However, the presence of Appellant’s own DNA links him to the scene of the
crime. See King v. State, 29 S.W.3d 556, 565 (Tex. Crim. App. 2000) (DNA
evidence on a cigarette butt found at the scene of a crime indicated the defendant’s
presence at crime scene).     Moreover, the mere presence of a third, unknown
contributor’s DNA within the mixture profile does not exculpate Appellant. In
Brown v. State, a mask left at the scene of a crime contained a DNA mixture of three
individuals. Brown v. State, No. 02-19-00459-CR, 2020 WL 4689890, at *3 (Tex.
App.—Fort Worth Aug. 13, 2020, pet. ref’d) (mem. op., not designated for
publication). One profile was attributed to the appellant, and two others were
unknown individuals. Id. The court held that “the presence of two unknown
contributors in addition to [the appellant] to the DNA profile from the mask does not
create any inference that [the appellant] did not commit the crime but instead only
serves to ‘muddy the waters’ of the evidence against him.” Id.
                                          6
      Again, it is the role of the jury, not this court, to tread through the “muddy
waters” and weigh the evidence. See Brooks, 323 S.W.3d at 899. Although the
holding in Brown was made in the context of postconviction DNA testing, the
underlying principle remains applicable here. See generally id.; Oliver v. State,
No. 14-09-00690-CR, 2010 WL 3307391, at *2 (Tex. App.—Houston [14th Dist.]
Aug. 24, 2010, no pet.) (not designated for publication) (noting that DNA mixture
evidence was admissible to prove identity where both the defendant’s and an
unknown third party’s DNA were found on the mask left at the scene of the crime).
      Although such evidence, alone, is certainly not conclusive of Appellant’s
guilt, neither does it exculpate him. Rather, it links Appellant to the scene of the
crime, and the jury could draw reasonable inferences from it in assisting the jury’s
determination that Appellant, instead of the unknown contributor, committed the
burglary.
      The jury was also entitled to take into consideration the reliability and veracity
of Appellant’s alibi. Appellant’s sister testified on his behalf, contending that
Appellant could not have been in Big Spring at the time of the burglary because he
was living with her in Arlington, Texas, from September to December of that year
and because Appellant did not have a car. However, the State introduced testimony
from police officers in Big Spring noting that they cited Appellant in Big Spring
with traffic violations in late September and November of that year. Although this
is not direct evidence that Appellant was present at Ochoa’s house on November 13,
it is circumstantial evidence that contradicts Appellant’s alibi defense, thereby
permitting the jury to reject it. See Johnson v. State, 176 S.W.3d 74, 78 (Tex. App.—
Houston [1st Dist.] 2004, pet. ref’d) (The weight to be given alibi evidence is within
the sole province of the jury because it turns on an evaluation of credibility and
demeanor.).


                                           7
      Viewed in the light most favorable to the verdict, the evidence shows that
Appellant was in Big Spring a little over a month before, and two weeks after, the
crime—contrary to Appellant’s alibi evidence. Appellant’s DNA was found on the
skullcap left behind by the perpetrator after the crime.         Lastly, Ochoa saw
Appellant’s face during the commission of the crime and unequivocally identified
Appellant in court as the perpetrator. Thus, a rational jury could have found beyond
a reasonable doubt that Appellant was the perpetrator.
      Appellant also contends that the evidence was insufficient to show an intent
to commit theft. A person commits a burglary if a person enters a habitation without
the consent of the owner and with the intent to commit a felony, theft, or assault.
PENAL § 30.02(a). “[T]he gravamen of a burglary is the entry without the effective
consent of the owner and with the requisite mental state.” Ex parte Cavazos, 203
S.W.3d 333, 337 (Tex. Crim. App. 2006). “The offense is complete once the
unlawful entry is made, without regard to whether the intended theft or felony is also
completed.” Id.
      The indictment charged Appellant with committing burglary of a habitation
by entering Ochoa’s residence without her effective consent with the intent to
commit the felony offense of aggravated robbery; it also charged that Appellant used
or exhibited a deadly weapon. Theft is a component of the offense of robbery.
PENAL §§ 29.02, 29.03, 31.03. Generally, “the events of a burglary may imply the
intent with which the burglar entered.” Joseph v. State, 679 S.W.2d 728, 730 (Tex.
App.—Houston [1st Dist.] 1984, no pet.). Intent to commit theft need not be proven
by direct evidence, as it may be inferred from the circumstantial evidence presented.
Moreno v. State, 702 S.W.2d 636, 641 (Tex. Crim. App. 1986), overruled in part on
other grounds by Hall v. State, 225 S.W.3d 524 (Tex. Crim. App. 2007). Thus, in a
prosecution for a burglary, the jury may infer the intent to commit theft from the


                                          8
surrounding circumstances. Lewis v. State, 715 S.W.2d 655, 657 (Tex. Crim. App.
1986).
      An entry made in the nighttime without consent is presumed to have been
made with the intent to commit theft. Mauldin v. State, 628 S.W.2d 793, 795 (Tex.
Crim. App. 1982); Andrus v. State, 495 S.W.3d 300, 306 (Tex. App.—Beaumont
2016, no pet.). The theft need not be effectuated, nor the object of the theft taken,
in order to support a conviction for burglary. Ortega v. State, 626 S.W.2d 746, 749
(Tex. Crim. App. 1981); see Ex parte Cavazos, 203 S.W.3d at 337 (stating that, when
entry is made with the intent to commit theft, the offense is complete once unlawful
entry is made).
      Viewed in the light most favorable to the verdict, Appellant entered Ochoa’s
home without her consent at 3:30 a.m. under the cover of darkness. Appellant was
wearing all black; pointed a gun at Ochoa; and, before fleeing, stated, “I got the
wrong house.” A rational jury could have found beyond a reasonable doubt that
Appellant entered Ochoa’s habitation with the intent to commit theft. We overrule
Appellant’s first issue.
      In his second issue, Appellant contends that the trial court erred in denying
his request for additional funds for a DNA expert. Prior to trial, Appellant’s trial
counsel filed an ex parte motion to appoint a DNA expert. The trial court granted
the motion and authorized up to $3,250 for pretrial expenses and an additional
$2,000 of trial expenses for Appellant to hire the requested expert witness. On the
fourth day of the five-day trial, however, Appellant’s trial counsel filed an amended
motion requesting the trial court to authorize an additional $6,000 for the DNA
expert. Appellant’s trial counsel explained that the appointed expert had sent
correspondence to counsel the day before—refusing to testify at trial unless an
additional $6,000 was provided. The trial court granted the motion in part by
authorizing an additional $1,000. The trial court explained that the original amount
                                          9
authorized was “fairly liberal” and that the expert did not communicate the need for
additional funds until two days before the conclusion of trial.
          Appellant asserts that, because of the importance of DNA evidence in the
case, the trial court’s denial of the requested additional funds left Appellant with no
other alternative than to try the case without a DNA expert. He contends that the
trial court’s denial of all funds requested constituted an abuse of discretion. We
disagree.
      We review a trial court’s ruling on an Ake1 motion under an abuse of
discretion standard. Griffith v. State, 983 S.W.2d 282, 287 (Tex. Crim. App. 1998).
The authorization of additional funds for an indigent defendant is within the sound
discretion of the trial court, and an abuse of discretion will not be found absent a
showing of some specific need for the particular expert or how the defendant will be
harmed if the funds are not approved. See Castillo v. State, 739 S.W.2d 280, 294
(Tex. Crim. App. 1987) (citing Phillips v. State, 701 S.W.2d 875, 894 (Tex. Crim.
App. 1985), overruled on other grounds by Hernandez v. State, 757 S.W.2d 744,
751 n.15 (Tex. Crim. App. 1988)). Appellant bears the burden to show that the trial
court abused its discretion. See id.
      Upon a sufficient showing, an indigent defendant may be constitutionally
entitled to the appointment of an expert at the State’s expense under Ake. See Ex
parte Briggs, 187 S.W.3d 458, 463, 468 (Tex. Crim. App. 2005) (noting that an Ake
motion was available for court-provided funds to pay an expert for a defendant with
retained counsel if the defendant is otherwise indigent). However, the State need
not “purchase for the indigent defendant all the assistance that his wealthier
counterpart might buy.” Ake, 470 U.S. at 77; see Ex parte Jimenez, 364 S.W.3d 866,
877 (Tex. Crim. App. 2012). “[I]f the defendant makes a sufficient threshold


      1
       See Ake v. Oklahoma, 470 U.S. 68 (1985).

                                                  10
showing of the need for expert assistance on a particular issue, the defendant is
entitled to access to at least one expert.” Ex parte Jimenez, 364 S.W.3d at 877
(emphasis added) (noting that Ake does not necessarily require that a defendant is
entitled to an expert that will testify on his behalf but, rather, an expert who is
available to assist defense counsel with presenting the defendant’s case in the best
light); see Ake, 470 U.S. at 77; see also TEX. CODE CRIM. PROC. ANN. arts. 26.05(d),
(h), 26.052(f), (g) (West Supp. 2020).
      Appellant contends that the trial court abused its discretion because it failed
to authorize the additional amounts demanded by Appellant’s expert. Appellant also
contends that he was forced to continue trying the case without the benefit of
testimony from the expert on whom he had been relying.
      As noted in Ex parte Jimenez, the State is not required to provide an indigent
defendant with an expert without a consideration for the cost charged by the expert.
364 S.W.3d at 876–77. However, if one agrees with Appellant’s contention that the
trial court was required to grant the request for additional funds because the expert
demanded it, the trial court’s discretion would be removed from the process. The
trial court would be bound to authorize any future amounts an expert may
unilaterally demand just to ensure that a defendant could proceed with that expert.
The trial court does not abuse its discretion in refusing to grant an indigent defendant
“a blank check in [order] to retain [an] expert.” Cadd v. State, 587 S.W.2d 736, 739
(Tex. Crim. App. 1979).
      Here, the trial court granted Appellant’s original motion—which specifically
requested the named expert but did not include an estimate of the expert’s costs—
and allowed for reimbursement of up to $5,250, an amount that the trial court
believed more than adequate. The record does not reflect that Appellant objected to
this amount at the time the motion was granted or that he provided any evidence that
such an amount was unreasonable or inadequate. Afterwards, Appellant sought an
                                          11
additional $6,000 in funds for the expert. Appellant presented this request only one
day before the end of trial.
      We conclude that the trial court did not abuse its discretion by not granting
Appellant’s request for an additional $6,000 for the DNA expert. The trial court
noted its belief that the amount originally authorized was more than adequate. On
top of that, the trial court authorized an additional $1,000. The trial court also
expressed frustration that the expert sought these additional funds on “the day before
the person is supposed to be here.” Given the timing and amount of the request, the
trial court did not abuse its discretion by declining to award an additional sum that
was more than the amount originally authorized for the DNA expert. Furthermore,
there is no showing that Appellant was not able to make use of the $6,250 authorized
by the trial court for the DNA expert in presenting his defense. See Ex parte Jimenez,
364 S.W.3d at 877.
      Presumably, Appellant had access to, and use of, the assistance of his expert
all the way up to the day before the trial ended. Without more, Appellant has failed
to show how the trial court’s ruling constituted sufficient harm to Appellant.
Therefore, the trial court did not abuse its discretion. We overrule Appellant’s
second issue.
      In his third issue, Appellant contends that the trial court erred in denying his
motion to change venue. We review a trial court’s ruling on a motion to change
venue for an abuse of discretion. Gonzalez v. State, 222 S.W.3d 446, 449 (Tex.
Crim. App. 2007). We will not disturb the trial court’s ruling unless it falls outside
the zone of reasonable disagreement. Id. A trial court may grant a change of venue
to a defendant if (1) “there exists in the county where the prosecution is commenced
so great a prejudice against him” or (2) there is “a dangerous combination against
him instigated by influential persons” that would prevent him from receiving a fair
and impartial trial. CRIM. PROC. art. 31.03(a) (West 2006). The basis for sustaining
                                         12
a change-of-venue challenge based on a dangerous combination “comes not from a
widely held prejudice but from the actions of a small but influential or powerful
group who are likely to influence in some manner the way in which the trial
proceeds.” Ryser v. State, 453 S.W.3d 17, 36 (Tex. App.—Houston [1st Dist.] 2014,
pet. ref’d) (quoting George E. Dix & John M. Schmolesky, 42 TEXAS PRACTICE:
CRIMINAL PRACTICE AND PROCEDURE § 30.11 (3d ed. 2011)). Appellant asserted at
the hearing that he was primarily asserting that “there exists a dangerous
combination against the Defendant instigated by influential persons, my client and
his family is being clear that they believe that influential person is you.” Appellant
specifically directed these comments at the trial judge. In support of his motion,
Appellant presented three nearly identical affidavits asserting that the trial judge
harbored a bias against Appellant and his family. The affidavits discuss the family’s
involvement in multiple prior legal proceedings over which the trial judge presided.
The affiants asserted that the trial judge and his staff engaged in numerous, specific
instances of judicial misconduct against Appellant and his family. They asserted
that the judge retaliated against Appellant and his family because they filed a lawsuit
against the City of Big Spring and because the judge was “discriminating and being
racist.” Two of the affidavits additionally stated that the trial judge could not be
impartial because Appellant’s family previously filed complaints against the judge.
      The State responded to the motion to change venue by filing controverting
affidavits of county residents opining that Appellant could receive a fair trial in
Howard County. After a hearing, the trial court denied the motion.
      Appellant asserts on appeal that the trial court erred in denying the motion to
change venue because the trial judge’s bias against Appellant prevented Appellant
from having a fair trial. We note at the outset that Appellant did not file a motion to
recuse the trial judge. If Appellant had done so, Appellant could have invoked a
procedure whereby the trial judge would have been required to refer the motion for
                                          13
another judge to decide if he did not voluntarily recuse himself. See De Leon v.
Aguilar, 127 S.W.3d 1, 5 (Tex. Crim. App. 2004) (citing TEX. R. CIV. P. 18a(c)); In
re Amos, 397 S.W.3d 309, 313–14 (Tex. App.—Dallas 2013, orig. proceeding). A
party who wishes to object to potential bias or prejudice from a presiding judge may
seek recusal: a procedural device specifically designed to address such concerns.
See TEX. R. CIV. P. 18a, 18b. Instead, Appellant utilized the procedure for a change
of venue—a procedure that is aimed at guaranteeing a fair trial by an impartial jury
as opposed to a fair trial before an impartial trial judge. See Ryser, 453 S.W.3d at
33.
      Appellant premises his claim on appeal on Bracy v. Gramley, 520 U.S. 899
(1997). In Bracy, the Supreme Court held that, under the Fourteenth Amendment’s
Due Process Clause, a criminal defendant is entitled to a trial “before a judge with
no actual bias against the defendant or interest in the outcome of his particular case.”
Bracy, 520 U.S. at 905; see U.S. CONST. amend. XIV; Brumit v. State, 206 S.W.3d
639, 645 (Tex. Crim. App. 2006) (“Due process requires a neutral and detached
hearing body or officer.” (citing Gagnon v. Scarpelli, 411 U.S. 778, 786 (1973))).
We first note that Appellant did not present a claim based on the Due Process Clause
to the trial court in his motion to change venue. Instead, he relied solely on the
statutory ground set out in Article 31.03(a)(2) of a “dangerous combination.”
Accordingly, Appellant waived his pretrial constitutional claim by not presenting it
to the trial court for consideration. See TEX. R. APP. P. 33.1(a); see also Curry v.
State, 910 S.W.2d 490, 496–97 (Tex. Crim. App. 1995) (addressing an Eighth
Amendment claim).
      Moreover, Appellant’s reliance on Bracy is misplaced. Bracy and Brumit
apply to posttrial challenges to the manner in which the trial judge conducted a
criminal trial. See Bracy, 520 U.S. at 900–01; Brumit, 206 S.W.3d at 640; see also
Avilez v. State, 333 S.W.3d 661, 674–75 (Tex. App.—Houston [1st Dist.] 2010, pet.
                                          14
ref’d); Dockstader v. State, 233 S.W.3d 98, 108 (Tex. App.—Houston [14th Dist.]
2007, pet. ref’d). A challenge of this type requires a review of the entire trial record
to determine whether there was a clear showing of bias in the manner in which the
trial judge conducted the trial. See Dockstader, 233 S.W.3d at 108. To reverse a
judgment on the ground of improper judicial conduct, we must find (1) that judicial
impropriety was in fact committed during trial and (2) that there was probable
prejudice to the complaining party. See id.
        Here, Appellant’s affidavits make allegations of unfair prejudice and
misconduct from the trial judge occurring prior to trial. However, Appellant does
not make any complaints of alleged bias by the trial judge that occurred at trial.
Appellant’s appellate counsel expressly states in his brief that “his review of the
record did not uncover any instances where he believed [the trial judge] was acting
with bias.” Thus, Appellant has not shown that his trial was tainted by a trial judge
that was biased against him under Bracy and Brumit. Accordingly, Appellant has
not shown that a constitutional due process violation occurred.
        Appellant has not cited any cases, and we have found none, requiring a trial
court to grant a motion to change venue based upon an allegation that the trial judge
is biased. 2 As presented by Appellant, the trial judge was placed in the position of
having to consider an allegation that he was biased against Appellant. In the context
of a motion to change venue, a trial court is given great deference in its ruling
because it is in the best position to resolve conflicts in testimony and to evaluate the
credibility of the witnesses. Gonzalez, 222 S.W.3d at 452. The record does not




        2
          We have found at least two old cases that have held that prejudice of the trial judge, alone, is
insufficient to require a change of venue because it is not a statutory basis for a change of venue. See
Gaines v. State, 42 S.W. 385, 389 (Tex. Crim. App. 1897); Johnson v. State, 20 S.W. 985 (Tex. Crim. App.
1893). As noted in Johnson, the predecessor statute that the cases cited was virtually identical to Article
31.03(a). 20 S.W. at 986 n.2.
                                                    15
support a finding that the trial court abused its discretion by denying Appellant’s
motion to change venue. We overrule Appellant’s third issue.
      In his fourth issue, Appellant asserts that the trial court erred in denying his
motion to suppress the search warrant for Appellant’s DNA. During trial, Appellant
orally moved to suppress DNA evidence obtained from him under the authority of a
search warrant. Appellant asserted at trial that there were discrepancies between the
testimony adduced at trial and the facts stated in the search warrant affidavit
concerning the chain of custody for the skullcap. Appellant asserted at trial that the
discrepancies rendered the search warrant affidavit “materially false” and that the
trial court was required to suppress the DNA evidence obtained from Appellant by
virtue of the warrant.
      On appeal, Appellant does not assert that the search warrant affidavit was
materially false. Instead, he contends that the trial court erred by denying the motion
to suppress because the State never produced the search warrant or the supporting
affidavit to the trial court for judicial inspection. Appellant contends that, because
of this failure, the State did not satisfy its burden justifying the DNA search.
      We note at the outset that at no time did Appellant present the complaint to
the trial court that he is presenting on appeal: that the State was required to produce
the search warrant and affidavit to the trial court for inspection. Thus, Appellant did
not preserve the complaint that he presents on appeal for appellate review because
he did not present it to the trial court for consideration. See TEX. R. APP. P. 33.1;
Reyna v. State, 168 S.W.3d 173, 177 (Tex. Crim. App. 2005) (explaining that the
complaining party on appeal must bring to the trial court’s attention the “very
complaint that party is now making on appeal”).
      Moreover, we disagree that the argument that Appellant makes on appeal is a
valid basis for overturning the trial court’s denial of his motion to suppress the DNA
evidence. We review a motion to suppress evidence under a bifurcated standard of
                                          16
review. Amador v. State, 221 S.W.3d 666, 673 (Tex. Crim. App. 2007). We give
almost total deference to the trial court’s rulings on questions of historical fact, as
well as to applications of law to fact questions—particularly if they turn on
evaluations of credibility and demeanor. Id. Questions that do not turn on an
evaluation of credibility and demeanor are reviewed de novo. Id. Where a trial court
does not enter any findings of fact when ruling on a defendant’s motion to suppress,
we must view the evidence “in the light most favorable to the trial court’s ruling”
and “assume that the trial court made implicit findings of fact that support its ruling
as long as those findings are supported by the record.” State v. Ross, 32 S.W.3d 853,
855 (Tex. Crim. App. 2000).
      Appellant’s motion to suppress was in the nature of a Franks motion. See
Franks v. Delaware, 438 U.S. 154 (1978). In Franks, the Supreme Court held that,
if there is an affirmative misrepresentation in the warrant affidavit and the
misrepresentation is material and necessary to establishing probable cause, then the
warrant can be invalidated under the Fourth Amendment. Id. at 155–56. The
presumption of validity regarding the magistrate’s probable cause determination
may be overcome if the defendant can show the presence of false statements in the
search warrant affidavit that were either made deliberately or with reckless disregard
for truth. Id. at 171. The defendant has the burden to prove that specific statements
in the affidavit were false or that they were made with a reckless disregard for the
truth. Id. at 171–72. If the defendant makes this showing, the challenged statements
must be purged from the affidavit, and it is then up to the reviewing judge to
determine whether probable cause exists absent the excised statements.             Id.;
Hyland v. State, 574 S.W.3d 904, 911 (Tex. Crim. App. 2019).
        Appellant bases his contention that the State was required to produce the
search warrant and the supporting affidavit on Etheridge v. State, 903 S.W.2d 1 (Tex.
Crim. App. 1994). In Etheridge, the Texas Court of Criminal Appeals noted that, if
                                          17
the State relies upon the existence of a warrant to justify an arrest, it is incumbent
upon the State to produce the warrant and its supporting affidavit for inspection by
the trial court. 903 S.W.2d at 19. This principle also applies when the State relies
on a search warrant. Moreno v. State, 858 S.W.2d 453, 461 (Tex. Crim. App. 1993).
This procedure allows the trial court to review the documents and determine whether
probable cause exists and whether the accused’s rights have been protected.
Etheridge, 903 S.W.2d at 19; Garrett v. State, 791 S.W.2d 137, 140 (Tex. Crim.
App. 1990). However, courts have excused the State from compliance with this
production requirement if (1) the State introduces testimony from the magistrate who
issued the warrant, the officer who presented the probable cause affidavit for the
warrant, or another witness familiar with the factual basis for the warrant; (2) the
accused has an opportunity to cross-examine the witness concerning the validity of
the warrant; and (3) the trial court has an adequate opportunity to determine whether
probable cause existed. See De La O v. State, 127 S.W.3d 799, 801 (Tex. App.—
San Antonio 2003, pet. ref’d).
      Here, although the State did not produce the warrant and affidavit at trial, the
State fully satisfied each of the requirements to except them from the production
requirement. The State introduced testimony not only from the officers who created,
swore to, and presented the affidavit, but also testimony from the officers on the
scene, as well as Ochoa, Matthew, and Joseph—witnesses who were all familiar with
the factual basis for the warrant. Appellant had the opportunity to, and did, cross-
examine these witnesses. Lastly, throughout the hearing, Appellant repeatedly
referenced and articulated the information contained in the affidavit and warrant.
Accordingly, the trial court had adequate evidence to determine the merits of
Appellant’s Franks motion without the State’s physical production of the warrant
and affidavit. Additionally, the actual warrant and supporting affidavit are not
necessary for appellate review because Appellant does not challenge the merits of
                                         18
the trial court’s ruling on the motion to suppress. We overrule Appellant’s fourth
issue.
                                         This Court’s Ruling
         We affirm the judgment of the trial court.




                                                           JOHN M. BAILEY
                                                           CHIEF JUSTICE


December 31, 2020
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Bailey, C.J.,
Trotter, J., and Wright, S.C.J. 3

Willson, J., not participating.




         3
          Jim R. Wright, Senior Chief Justice (Retired), Court of Appeals, 11th District of Texas at Eastland,
sitting by assignment.

                                                     19